Citation Nr: 1535488	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-21 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a left finger disorder.

5.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a low back disorder.

6.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a right ankle disorder.

7.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1990 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and September 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA contains additional medical records dated May 2011 to December 2012.  These records were considered in the May 2013 Statement of the Case.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 
 The issues of entitlement to service connection for sleep apnea, a left knee disorder, a left finger disorder, a low back disorder, a right ankle disorder, and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claims for service connection for a low back disorder, a right ankle disorder, and a skin disorder were previously considered and denied by the RO in a November 1996 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file an appeal.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the final November 1996 rating decision is not cumulative of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for low back, right ankle and skin disorders. 

3.  The Veteran's preexisting pes planus was not aggravated during his active service, including any incident therein.



CONCLUSIONS OF LAW

1.  The November 1996 rating decision that denied service connection for a low back disorder, a right ankle disorder and a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the November 1996 rating decision is new and material, and the claims for service connection for a low back disorder, a right ankle disorder, and a skin disorder are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A pes planus disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claims for service connection for low back, right ankle, and skin disorders, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

With regard to the Veteran's pes planus claim, upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the Veteran with such notice in May 2012, prior to its decision on the claim in September 2012.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all available medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any other available, outstanding evidence that is pertinent to the claim being decided herein.  

The Veteran was also afforded a VA examination in July 2012 in connection with his claim being decided herein.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2012 examination obtained in this case was adequate, as it was predicated on a full reading of the Veteran's claims file and a physical examination.  The VA examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided an opinion regarding the etiology of the Veteran's pes planus that was supported by rationale, to include cited medical literature.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101  and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Every veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that an injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

The law provides that an increase in disability must consist of worsening of the enduring disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis, 276 F.3d at 1345 (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).


I.  Low back disorder

The RO previously considered and denied the Veteran's claim for service connection for a low back disorder in a November 1996 rating decision.  In that decision, the RO found that although the Veteran's service treatment records showed treatment for a back issue, there was no evidence of a permanent or chronic disability.

The Veteran was notified of the November 1996 decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision. 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the November 1996 rating decision is final.  The Veteran subsequently filed an application to reopen his claim in July 2011.  

The Board notes that the Veteran had previously reported a possible link between his back trouble and a right thigh contusion during his September 1996 VA examination.  As such, this testimony was already in evidence at the time of the November 1996 rating decision.  However, since that time, the Veteran has also stated that his low back disorder is related to a right knee disorder.  The Board notes that the RO subsequently granted service connection for the Veteran's right knee disorder in a June 2012 rating decision and granted service connection for Veteran's right thigh disorder in a September 2012 rating decision.  Review of the claims file further shows that at a July 2015 VA examination for the Veteran's right knee disorder, the Veteran's gait was noted to be abnormal.  This new evidence creates a possibility that this potentially worsening right knee disorder and his subsequent altered gait have created a current low back disorder.  This evidence was not considered at the time of the November 1996 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for a low back disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.  


II.  Right ankle disorder

The RO previously considered and denied the Veteran's claim for service connection for a right ankle disorder in a November 1996 rating decision.  In that decision, the RO found that although the Veteran's service treatment records showed treatment for a right ankle issue, there was no evidence of permanent or chronic disability.

The Veteran was notified of the November 1996 decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the November 1996 rating decision is final.

The Veteran subsequently filed an application to reopen his claim in July 2011.  In connection with his claim to re-open his right ankle disorder claim, the Veteran has offered testimony that his right ankle disorder is related to his right knee disorder as well as his right thigh disorder.  The Board notes that the RO subsequently granted service connection for the Veteran's right knee disorder in a June 2012 rating decision and granted service connection for the Veteran's right thigh disorder in a September 2012 rating decision.  Review of the claims file further shows that at a July 2015 VA examination for the Veteran's right knee disorder, the Veteran's gait was noted to be abnormal.  This new evidence creates a possibility that this potentially worsening right knee disorder and his subsequent altered gait have created a current right ankle disorder.  This evidence was not considered at the time of the November 1996 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for a right ankle disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.  


III.  Skin disorder

The RO previously considered and denied the Veteran's claim for service connection for a skin disorder in a November 1996 rating decision.  In that decision, the RO found that although the Veteran's service treatment records showed treatment for a skin issue, there was no evidence of a permanent or chronic disability.

The Veteran was notified of the November 1996 decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision. 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the November 1996 rating decision is final.

The Veteran subsequently filed an application to reopen his claim in July 2011.  In December 2012, the Veteran was afforded a VA examination for his skin.  Although the primary focus of that examination was the Veteran's separate toenail disorder claim, the Veteran's skin disorder was also briefly discussed.  The examiner cited to the Veteran's prior statements at a July 2012 examination, wherein he stated that he would get blistering rashes on his palms, for which he underwent treatment at his VA Medical Center.  The December 2012 examiner then interviewed the Veteran and noted that the Veteran reported being told by a medical professional that the rash on his palms was likely related to the fungus causing his toenail condition.  This evidence was not considered at the time of the November 1996 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for a skin disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


IV.  Pes planus disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a pes planus disorder.

The Veteran's service treatment records show that the doctor evaluating the Veteran at his March 1990 entrance examination reported that the Veteran's feet were abnormal.  The doctor then noted that the Veteran had pes planus, which was mild and asymptomatic.  Mild pes planus is then listed again under the "Defects and Diagnosis" section of the examination report.  Review of the Veteran's entrance examination thus shows that the Veteran was diagnosed with pes planus by the examining doctor at his entrance examination and the disorder is therefore, considered to be noted upon entrance to the military.  The Veteran's service treatment records then show that the Veteran did not report any issues or symptoms of pes planus, nor did he receive any treatment for this disorder while in service.

The Veteran's VA medical records do not show any treatment for pes planus.  

The Veteran was afforded a VA examination in connection with his claim in July 2012.  At that examination, the examiner reviewed the claims file, interviewed the Veteran and confirmed the Veteran's pes planus diagnosis.  He then opined that the Veteran's pes planus clearly and unmistakably existed prior to service and was clearly and unmistakable not aggravated beyond its natural progression by an in-service injury, event or illness.  In support of his opinion the examiner stated that the Veteran's pes planus was documented in his entrance examination.  He then stated that review of the Veteran's service records did not produce any objective documents indicating that his pes planus was aggravated or exacerbated by service.  He further found that the Veteran's VA medical records showed that the Veteran had a podiatry consult in May 2011, however, the Veteran did not complain of foot pain at that appointment.  Finally, the examiner noted that the Veteran had a body mass index greater than 40 and that this fact, in conjunction with pes planus and less than adequate arch support would predispose the Veteran to progressive foot pain.  He also cited to medical literature in support of his opinions.

The only additional evidence of record regarding the Veteran's pes planus is the Veteran's own lay testimony.  In that regard, the Board notes that the Veteran has stated that he did not have a diagnosis of pes planus upon entrance to the military, that he was accepted into the military without defect and that he subsequently developed this condition.  At his July 2012 VA examination, he also stated that his feet had bothered him since 1993, and that he had difficulty walking longer than three blocks.  

The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a) , 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that his feet have bothered him since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints of foot pain or treatment of pes planus while in service (aside from problems with his toenails, which have been separately adjudicated and are not before the Board).  As such, there is actually affirmative evidence showing that he did not experience an aggravation or permanent worsening of his pes planus at the time of his separation from service.  He also has not raised the issue of foot pain with his doctors at any time since separation from service; even at a May 2011 podiatry consultation.  The Board finds that this affirmative evidence outweighs the Veteran's more recent assertions of an onset since service, which were made in connection with a claim for compensation.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Further, the Board finds that the evidence of record does not support the Veteran's contention that he did not have a diagnosis of pes planus prior to the military and that he was accepted into the military without defect.  The Veteran's March 1990 entrance examination clearly shows a diagnosis of pes planus and mild pes planus is then listed as a defect in the examination report.  While the Veteran was cleared for active duty service, his entrance examination very clearly indicates that he was accepted with a pre-existing diagnosis of pes planus. 

As the Veteran's testimony with regard to his pes planus is inconsistent with the medical evidence of record, the Board finds that the most probative evidence is the March 1990 entrance examination, which was performed by a medical professional with experience diagnosing such conditions and was recorded contemporaneously and the July 2012 VA examiner's opinion, which was based on review of the claims file, including the Veteran's lay statements and treatment records, as well as on a physical examination, medical literature and the examiner's own medical knowledge and training.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for pes planus.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right ankle disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disorder is reopened, and to this extent only, the appeal is granted.

Service connection for pes planus is denied.



REMAND

The Veteran's claims file shows that he underwent a sleep study at Finley Hospital for his sleep apnea.  The Board finds that these records should be obtained and associated with the claims file.  Further, the Veteran's service treatment records show that the Veteran was overweight while in service.  Such evidence may support the Veteran's contentions that his sleep apnea began in service.  Thus, a VA examination and medical opinion are necessary in connection with the Veteran's sleep apnea claim, as he was not yet provided one.

The Board also notes that the Veteran's VA medical records reveal that the Veteran has been treated by a private chiropractor as well as by Findley Grandview Rehabilitation for his disabilities, to include his low back and left knee disorders.  These records should be obtained and associated with the claims file.

The Veteran has testified that his left knee disorder, low back disorder, and right ankle disorder are related to his service-connect right knee and right thigh disorders.  A recent VA examination for this right knee disorder showed that the Veteran's gait is not normal.  The Board finds that the Veteran should be afforded an additional VA examination for his left knee, low back, and right ankle disorders to determine the etiology of these disorders after consideration of all evidence of record.

The Board also finds that a VA examination should be obtained in connection with the Veteran's skin disorder claim as he has not been afforded a skin examination in connection with his contentions that he has a reoccurring skin disorder, which may be related to his service-connected toenail disorder.  The Veteran has also testified that he has been treated for this skin disorder at his VA Medical Center.  In that regard, all outstanding VA medical records should be obtained and associated with the claims file.  

Finally, the Board finds that the Veteran should be afforded an examination and medical opinion for his left finger disorder.  The Veteran has offered testimony that he injured his left finger in service when a hatch closed on his finger and/or that his left finger was injured while clapping during pushups.  The Veteran's service treatment records show that he may have undergone an x-ray of the left hand or finger in December 1992.  While the Veteran has undergone VA examinations for his fingers, including an examination which documented a disorder of the left finger, there is no medical opinion of record for the Veteran's left finger disorder, as such, a VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea, low back disorder, left knee disorder, right ankle disorder, skin disorder, and left finger disorder; to include any medical records from his private chiropractors, Finley Hospital, and Finley Grandview Rehabilitation.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's service treatment records show that the Veteran was noted to be overweight at his March 1990 enlistment examination and dietary counseling was provided in May 1993 due to the Veteran's weight.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has sleep apnea that is causally or etiologically related to his military service.  The examiner should specifically discuss the Veteran's weight while in service in his or her opinion. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder  that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a left knee disorder that is causally or etiologically related to his military service.  He or she should also address whether the Veteran's left knee disorder is caused or otherwise related to his service-connected right knee disorder and/or right thigh contusion with soft tissue defect. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a low back disorder that is causally or etiologically related to his military service.  He or she should also address whether the Veteran's low back disorder is caused or otherwise related to his service-connected right knee disorder and/or right thigh contusion with soft tissue defect. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran was treated for tinea, rash of the left arm, razor burn, road rash, and torso rash while in service.  He was treated for dermatophytosis of the foot at a January 2002 appointment at his VA Medical Center, but denied persistent or recurrent rash at an April 2011 VA Medical Center appointment.  

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a skin disorder that is causally or etiologically related to his military service.  He or she should also address whether the Veteran's skin disorder is caused or otherwise related to his service-connected onychomycosis. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left finger disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's service treatment records show that the Veteran underwent a bone scan in January 1993 of the right wrist.  That radiography report notes that radiographs of the left hand and wrist dated December 1992 were available for comparison.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a left finger disorder that is causally or etiologically related to his military service.  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


